Exhibit 10.1

 

SECOND AMENDED AND RESTATED

SPONSOR WARRANTS PURCHASE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SPONSOR WARRANTS PURCHASE AGREEMENT, dated as
of October 21, 2020 (as it may from time to time be amended, this “Agreement”),
is entered into by and between Yellowstone Acquisition Company, a Delaware
corporation (the “Company”), and BOC Yellowstone LLC, a Delaware limited
liability company (the “Purchaser”). This Agreement amends and restates the
Sponsor Warrants Purchase Agreement dated as of October 9, 2020 by and between
the Company and the Purchaser and the Amended and Restated Sponsor Warrants
Purchase Agreement dated as of October 17, 2020.

 

WHEREAS, the Company intends to consummate a public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s Class A common stock, par value $0.0001 per share (a “Share”), and
one-half of one warrant, each whole warrant exercisable for one Share at an
exercise price of $11.50 per Share, as set forth in the Company’s registration
statement on Form S-1 related to the Public Offering (the “Registration
Statement”); and

 

WHEREAS, the Purchaser has agreed to purchase from the Company an aggregate of
7,500,000 warrants (or up to 7,875,000 warrants if the over-allotment option in
connection with the Public Offering is exercised in full) (the “Sponsor
Warrants”), each Sponsor Warrant entitling the holder to purchase one Share at
an exercise price of $11.50 per Share.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

ARTICLE I

 

AUTHORIZATION, PURCHASE AND SALE; TERMS OF THE SPONSOR WARRANTS.

 

Section 1.01 Authorization of the Sponsor Warrants. The Company has duly
authorized the issuance and sale of the Sponsor Warrants to the Purchaser.

 

Section 1.02 Purchase and Sale of the Sponsor Warrants.

 

(a) As payment in full for the 7,500,000 Sponsor Warrants being purchased under
this Agreement, Purchaser shall pay $7,500,000 (the “Purchase Price”), by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the trust account (the “Trust Account”)
at a financial institution to be chosen by the Company, maintained by J.P.
Morgan Chase Bank, N.A. with Continental Stock Transfer & Trust Company acting
as trustee, at least one (1) business day prior to the date of effectiveness of
the Registration Statement.

 

(b) In the event that the over-allotment option is exercised in full or in part,
Purchaser shall purchase up to an additional 375,000 Sponsor Warrants (the
“Additional Sponsor Warrants”), in the same proportion as the amount of the
over-allotment option that is exercised, and simultaneously with such purchase
of Additional Sponsor Warrants, as payment in full for the Additional Sponsor
Warrants being purchased hereunder, and at least one (1) business day prior to
the closing of all or any portion of the over-allotment option, Purchaser shall
pay $1.00 per Additional Sponsor Warrant, up to an aggregate amount of
approximately $375,000, by wire transfer of immediately available funds or by
such other method as may be reasonably acceptable to the Company, to the Trust
Account.

 

(c) The closing of the purchase and sale of the Sponsor Warrants shall take
place simultaneously with the closing of the Public Offering (the “Initial
Closing Date”). The closing of the purchase and sale of the Additional Sponsor
Warrants, if applicable, shall take place simultaneously with the closing of all
or any portion of the over-allotment option (such closing date, together with
the Initial Closing Date, the “Closing Dates” and each, a “Closing Date”). The
closing of the purchase and sale of each of the Sponsor Warrants and the
Additional Sponsor Warrants shall take place at the offices of Gennari Aronson,
LLP, 250 First Avenue, Suite 200, Needham, MA 02494, or such other place as may
be agreed upon by the parties hereto.

 



 

 

 

Section 1.03 Terms of the Sponsor Warrants.

 

(a) The Sponsor Warrants shall have their terms set forth in a Warrant Agreement
to be entered into by the Company and a warrant agent, in connection with the
Public Offering (a “Warrant Agreement”).

 

(b) At or prior to the time of the Initial Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Sponsor Warrants and the Shares
underlying the Sponsor Warrants.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to the Purchaser to enter into this Agreement and
purchase the Sponsor Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive the Closing Dates)
that:

 

Section 2.01 Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

Section 2.02 Authorization; No Breach.

 

(a) The execution, delivery and performance of this Agreement and the Sponsor
Warrants have been duly authorized by the Company as of the Closing Dates. This
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles
(whether considered in a proceeding in equity or law). Upon issuance in
accordance with, and payment pursuant to, the terms of the Warrant Agreement and
this Agreement, the Sponsor Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
Closing Dates subject to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles (whether
considered in a proceeding in equity or law).

 

(b) The execution and delivery by the Company of this Agreement and the Sponsor
Warrants, the issuance and sale of the Sponsor Warrants, the issuance of the
Shares upon exercise of the Sponsor Warrants and the fulfillment of, and
compliance with, the respective terms hereof and thereof by the Company, do not
and will not as of the Closing Dates (1) conflict with or result in a breach of
the terms, conditions or provisions of, (2) constitute a default under,
(3) result in the creation of any lien, security interest, charge or encumbrance
upon the Company’s capital stock or assets under, (4) result in a violation of,
or (5) require any authorization, consent, approval, exemption or other action
by or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to (i) the certificate of incorporation or
the bylaws of the Company (in effect on the date hereof or as may be amended
prior to completion of the contemplated Public Offering), (ii) any material law,
statute, rule or regulation to which the Company is subject, or (iii) any
agreement, order, judgment or decree to which the Company is subject, except for
any filings required after the date hereof under federal or state securities
laws, except with respect to clauses (ii) and (iii) above, where such default,
violation or conflict would not reasonably be expected to have a material
adverse effect on the financial condition, operating results or assets of the
Company.

 



2

 

 

Section 2.03 Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Shares issuable
upon exercise of the Sponsor Warrants will be duly and validly issued, fully
paid and nonassessable. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Purchaser will have good
title to the Sponsor Warrants and the Shares issuable upon exercise of such
Sponsor Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than (i) transfer restrictions hereunder and under the other
agreements contemplated hereby, (ii) transfer restrictions under federal and
state securities laws, and (iii) liens, claims or encumbrances imposed due to
the actions of the Purchaser.

 

Section 2.04 Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

As a material inducement to the Company to enter into this Agreement and issue
and sell the Sponsor Warrants to the Purchaser, the Purchaser hereby represents
and warrants to the Company (which representations and warranties shall survive
the Closing Dates) that:

 

Section 3.01 Organization and Requisite Authority. The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

Section 3.02 Authorization; No Breach.

 

(a) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(b) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Dates conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

Section 3.03 Investment Representations.

 

(a) The Purchaser is acquiring the Sponsor Warrants and, upon exercise of the
Sponsor Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”), for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

(b) The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D.

 

(c) The Purchaser understands that the Securities are being offered and will be
sold to it in reliance on specific exemptions from the registration requirements
of the United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations and warranties of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire such Securities.

 

(d) The Purchaser did not enter into this Agreement as a result of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(e) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(f) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 



3

 

 

(g) The Purchaser understands that: (a) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (1) subsequently
registered thereunder or (2) sold in reliance on an exemption therefrom; and
(b) except as specifically set forth in the Registration Rights Agreement,
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder. In this regard, the
Purchaser understands that the Securities and Exchange Commission has taken the
position that promoters or affiliates of a blank check company and their
transferees, both before and after an initial business combination, are deemed
to be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the certain requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 

(h) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investments in the Securities.

 

(i) The Purchaser understands that the Private Placement Warrants shall bear the
legend substantially in the form set forth in the Warrant Agreement.

 

ARTICLE IV
CONDITIONS OF THE PURCHASER’S OBLIGATIONS

 

The obligations of the Purchaser to purchase and pay for the Sponsor Warrants
are subject to the fulfillment, on or before the Closing Dates, of each of the
following conditions:

 

Section 4.01 Representations and Warranties. The representations and warranties
of the Company contained in Article II shall be true and correct at and as of
the Closing Dates as though then made.

 

Section 4.02 Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Dates.

 

Section 4.03 No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

Section 4.04 Warrant Agreement and Registration Rights Agreement. The Company
shall have entered into the Warrant Agreement and the Registration Rights
Agreement on terms satisfactory to the Purchaser.

 

ARTICLE V
CONDITIONS OF THE COMPANY’S OBLIGATIONS

 

The obligations of the Company to the Purchaser under this Agreement are subject
to the fulfillment, on or before the Closing Dates, of each of the following
conditions:

 

Section 5.01 Representations and Warranties. The representations and warranties
of the Purchaser contained in Article III shall be true and correct at and as of
the Closing Dates as though then made.

 



4

 

 

Section 5.02 Performance. The Purchaser shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Dates.

 

Section 5.03 No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

Section 5.04 Registration Rights Agreement. The Purchaser shall have entered
into the Registration Rights Agreement.

 

ARTICLE VI
TERMINATION

 

This Agreement may be terminated at any time after December 31, 2020 upon the
election by either the Company or the Purchaser upon written notice to the other
party, if the closing of the Public Offering does not occur prior to such date.

 

ARTICLE VII
SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

All of the representations and warranties contained herein shall survive the
Closing Dates.

 

ARTICLE VIII
DEFINITIONS

 

Terms used but not otherwise defined in this Agreement shall have the meaning
assigned to such terms in the Registration Statement.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.01 Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof.

 

Section 9.02 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

Section 9.03 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

 

Section 9.04 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

Section 9.05 Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of Delaware and for all purposes shall be construed
in accordance with the internal laws of the State of Delaware.

 

Section 9.06 Amendments. This letter agreement may not be amended, modified or
waived as to any particular provision, except by a written instrument executed
by all parties hereto.

 

[Signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Sponsor Warrants Purchase Agreement to be effective as of the date
first set forth above.

  

  COMPANY:         YELLOWSTONE ACQUISITION COMPANY         By: /s/ Joshua P.
Weisenburger   Name:  Joshua P. Weisenburger    Title: Chief Financial Officer  
      SPONSOR:         BOC YELLOWSTONE LLC       By: Boston Omaha Investments,
LLC   Managing Member of BOC Yellowstone LLC         By: /s/ Joshua P.
Weisenburger   Name: Joshua P. Weisenburger    Title: Chief Financial Officer

 

[Signature Page to Second Amended and Restated Sponsor Warrant Purchase
Agreement]

 

 

 

 



 